____________

                                   No. 95-3820
                                  ____________

Albert W. Ware,                        *
                                       *
                   Appellant,          *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Southern District of Iowa
Department of Corrections,             *
                                       *    [UNPUBLISHED]
                   Appellee.           *

                                  ____________

                     Submitted:    May 16, 1996

                         Filed: July 10, 1996
                               ____________

Before McMILLIAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                              ____________


PER CURIAM.


      Albert Wayne Ware, an inmate of the Union Correctional Institution
in Ralford, Florida, held under authority of the Iowa Department of
Corrections, appeals from a final judgment entered in the United States
District Court1 for the Southern District of Iowa   denying his petition for
a writ of habeas corpus under 28 U.S.C. § 2254.      Ware v. Iowa Dept. of
Corrections, No. 4-93-70771 (S.D. Iowa Oct. 6, 1995) (order adopting report
and recommendation).   For reversal, Ware argues the district court erred
in (1) denying his due process claim that the state had suppressed
exculpatory   evidence; (2) denying his due process claim that the state had
knowingly offered perjured testimony; (3) denying his due process




     1
      The Honorable Harold D. Vietor, District Judge, United States
District Court for the Southern District of Iowa, adopting the
report and recommendation of the Honorable Celeste F. Bremer, Chief
Magistrate Judge, United States District Court for the Southern
District of Iowa.
claim of bias by the trial judge; (4) holding that the trial court had not
erred in denying his motion for a continuance; (5) denying his ineffective
assistance of counsel claim; and (6) holding that he was procedurally
barred from challenging on federal habeas review an alleged ex post facto
violation by the Iowa Supreme Court, the admissibility of the testimony of
his alleged common-law wife at trial, and the denial of his motions for a
severed trial and a change of venue.


      After careful review of the briefs of the parties and the record on
appeal, we conclude that the decision of the district court is correct and
that an extended opinion by this court would add nothing of substantial
value to the thorough opinions already written by the magistrate judge and
the district court.    Accordingly, the judgment of the district court is
affirmed.   See 8th Cir. R. 47B.


      A true copy.

            Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-